DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered.
With regard to the claim amendments, the examiner thanks applicant for pointing to the portions of the disclosure that support the amended subject matter.  The examiner finds the support sufficient.
With respect to claim 1, Applicant argues that Starkweather fails to teach the claimed feature “adjusting a plurality of algorithms via the process set in the CGM system depending partly on the signals from the motion sensor, and sending corresponding instructions based on the adjusted algorithms to a processor set in the patch pump from the processor set in the CGM system for automatic operations of the artificial pancreas”.  The examiner finds this argument convincing, as Starkweather fails to teach the claimed processor set in the CGM system.  In light of this, a new rejection is made over Starkweather, Rosinko, and previously cited Budiman et al (US 8,257,300) which discloses a closed-loop glucose control system wherein the controller module may be integrated into either the sensor or the pump, or a separate control module (col. 10, lines 1-10).
The remainder of Applicant’s arguments against Starkweather are not convincing.  Applicant argues that Starkweather fails to disclose adjusting the closed-loop algorithm, but rather discloses adjusting one of the programmable control parameters of the closed-loop algorithm.  This argument is not convincing because changing the control parameters adjusts the closed-loop algorithms. Starkweather discloses that the closed-loop algorithm is a composite of a plurality of algorithms – proportional algorithm (equation 1) and a derivative algorithm (equation 2) (col. 8, lines 13-23).  When a control parameter is adjusted, the closed-loop algorithm is adjusted because the same blood glucose input will result in a different insulin delivery output.
With regard to Rosinko, Applicant argues that the motion sensor is set in the patch pump and fails to send signals indicative of the activity level of the patient under specific attitudes.  This argument is not convincing because Rosinko is not relied upon to teach these features.  Starkweather teaches that the motion sensor may be integrated with the glucose sensor (col. 16, lines 28-36), and Budiman teaches the processor integrated with the glucose sensor as discussed above.  Rosinko is relied upon to teach a continuous glucose sensor as Starkweather fails to specify that the disclosed glucose sensor is a continuous glucose sensor. As discussed in the prior Office action, “under specific attitudes” is interpreted to mean that the signal indicative of the activity level is provided in those positions, not that the positions are differentiated from each other.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 9,11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather et al (US 8,152,789) in view of Rosinko et al (US 2014/0276419) in view of Budiman et al (US 8,257,300).
Regarding claim 1, Starkweather discloses a method to realize a closed loop control in an artificial pancreas (col. 1, lines 19-23; col. 2, lines 15-21) wherein the artificial pancreas comprises a pump 106 (col. 6, lines 20-21, 28-36), and a glucose monitoring system 102 (col. 5, lines 63-65), comprising sensing an activity level of a patient by at least one motion sensor set in the glucose monitoring system (col. 16, lines 18-27;), providing signals indicative of the activity level of the patient by the motion sensor to at least one processor (col. 16, lines 24-27; col. 6, lines 11-12: controller includes a programmable processor).  The limitation “under specific attitudes” is interpreted to mean that the signal indicative of the activity level is provided when the patient is in those specific positions.  The motion sensor of Starkweather provides the activity level signal continuously, including times when the user is in the specific positions.  Starkweather further discloses the steps of determining the physical state of the patient according to the activity level via the processor (col. 16, lines 24-27), adjusting a plurality of algorithms via the processor depending partly on the signal from the motion sensor (col. 15, lines 54-57; col. 17, lines 45-55), and sending corresponding instructions based on the adjusted algorithm via the processor for automatic operations of the automatic pancreas (col. 6, lines 29-43; col. 6, lines 20-24: the pump is part of the artificial pancreas).
Claim 1 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 1 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Budiman teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin and worn under the clothes (col. 11, lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Budiman because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Claim 1 calls for a processor set in the CGM, the processor set in the CGM provides control algorithms to a processor in the patch pump. Starkweather teaches a processor set outside of the pump and/or the glucose sensor which communicates with the pump and the sensor. Budiman teaches a closed-loop system including a glucose sensor and a pump wherein the controller can be integrated with the sensor (col. 10, lines 1-10) as a known alternative to the controller being located in the pump or a separate device. Rosinko teaches that a processor, which receives signals from the sensors located within the pump housing (page 2, para. 0022) which allows the user to operate the pump housing without an external device that could get lost or lose connection to the pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Starkweather to include a processor in the CGM system as taught by Budiman for providing the control signals to the pump, and for a processor in the pump housing to receive the signal as taught by Rosinko to allow the device to operate without a secondary external device thereby ensuring that the user always has control over the pump.
Regarding claim 2, Starkweather discloses that the motion sensor comprises an accelerometer (col. 16, lines 20).
Regarding claim 6, Starkweather discloses the step of automatically switching between different operations modes based at least partially on the adjusted algorithms (col. 2, lines 15-21).
Regarding claim 7, Starkweather discloses the step of automatically adjusting the insulin delivery of a basal rate mode of the artificial pancreas based on the adjusted algorithm (col. 16, lines 8-10).
Regarding claim 9, Starkweather in view of Rosinko in view of Budiman teaches a device for performing the method according to claim 1 as discussed above. Starkweather further discloses a pump (external infusion pump: col. 5, lines 50-51), and a glucose monitoring system (sensor 102: col. 5, lines 63-65), at least one motion sensor set in the glucose sensor system (col. 16, lines 28-36), configured to sense the activity levels of a patient and providing corresponding signals (col. 16, lines 18-22), a processor configured to determine the physical states of the patient, adjust related algorithms and send corresponding instructions based partly on the signals ( col. 15, lines 54-57; col. 6, lines 29-43; col. 6, lines 20-24).
Claim 9 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 9 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Budiman teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin and worn under the clothes (col. 11, lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Budiman because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Claim 9 calls for a processor set in the CGM, the processor set in the CGM provides control algorithms to a processor in the patch pump, and a processor set in the pump. Starkweather teaches a processor set outside of the pump and/or the glucose sensor which communicates with the pump and the sensor. Budiman teaches a closed-loop system including a glucose sensor and a pump wherein the controller can be integrated with the sensor (col. 10, lines 1-10) as a known alternative to the controller being located in the pump or a separate device. Rosinko teaches that a processor, which receives signals from the sensors located within the pump housing (page 2, para. 0022) which allows the user to operate the pump housing without an external device that could get lost or lose connection to the pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Starkweather to include a processor in the CGM system as taught by Budiman for providing the control signals to the pump, and for a processor in the pump housing to receive the signal as taught by Rosinko to allow the device to operate without a secondary external device thereby ensuring that the user always has control over the pump.
Regarding claim 11, Starkweather discloses that the insulin pump 106 and the glucose sensor 102 are separate from each other (fig. 1).  As discussed above with regard to claim 9, Rosinko and Budiman teach a continuous glucose monitor and a patch pump, respectively.  Starkweather teaches that the motion sensor can be set in the glucose sensor module (col. 16, lines 31-32).  Budiman further teaches that the patch pump and the glucose monitor (medical devices 30, 32: col. 7, lines 51-53) each include a processor (col. 8, lines 4-5) which allow the devices to send and receive information and operate according to the desired programs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include processors in both the patch pump and the glucose monitor as taught by Budiman to allow the device to send and/or receive information and operate according to the desired program.
Regarding claim 13, Starkweather discloses that longer or more strenuous exercise events result in greater changes in the blood glucose levels than shorter and less strenuous exercise (col. 3, lines 1-3), and that the exercise sensing device provides information to adjust the insulin delivery based on the change caused by the exercise (col. 16, lines 24-27), and therefore the device adjusts the algorithm according to whatever exercise intensity that patient is doing.

Claims 3-5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Rosinko in view of Budiman as applied to claim 1 above, and further in view of Mensinger et al (US 2014/0012117).
Claim 3 calls for the algorithms to comprise a low-suspend algorithm.  Starkweather discloses closed-loop algorithms (col. 16, lines 9-11), but fails to disclose a low-suspend algorithm.  Mensinger teaches an artificial pancreas wherein the controller adjusts the algorithm based at least on a sensed physical activity level of the user (page 11, para. 0085), and further teaches that the algorithm is a low glucose suspend algorithm which suspends the basal delivery of insulin when the glucose level is trending too low (page 11, para. 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Starkweather to be a low-suspend algorithm as taught by Mensinger so that the delivery of insulin is suspended when the user’s glucose is too low to prevent triggering a hypoglycemia event in the user.
Regarding claim 4, Mensinger teaches a low-suspend algorithm as discussed with regard to claim 3 above.  That rejection is adopted herein.  Mensinger further teaches that the algorithm may be a predictive algorithm to predict future glucose values to account for the amount of time it takes for various activities, such as insulin delivery and exercise, to take effect and thereby prevent hyper- or hypoglycemic events (page 23, para. 0170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low-suspend algorithm discussed above with regard to claim 3 above to further include a predictive algorithm as taught by Mensinger so that the algorithm can predict future glucose levels based on trends and account for time lags to prevent the user’s glucose from leaving a safe range.
Claim 5 calls for the algorithms to comprise an alert threshold algorithm.  Starkweather discloses closed-loop algorithms (col. 16, lines 9-11), but fails to disclose a low-suspend algorithm.  Mensinger teaches an artificial pancreas wherein the controller adjusts the algorithm based at least on a sensed physical activity level of the user (page 11, para. 0085), and further teaches that the algorithm can have a threshold alert algorithm which provides the patient with enough time to avoid a hypoglycemic event without generating an excessive number of additional alarms (page 23, para. 0170).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Starkweather to include an alert threshold algorithm as taught by Mensinger to provide the user with sufficient time to avoid an adverse event while avoiding generating an excessive number of additional alarms.
Claim 8 calls for the step of automatically switching the artificial pancreas to an audio-off mode for low-priority alerts that do not require immediate action according to the adjusted algorithms. Starkweather does not disclose this feature.  Mensinger teaches that the device allows the user to program alert profiles for certain conditions, including sleep, allowing the user to turn on/off alerts as needed, and further that the sleep profile is enabled in conjunction with the activity monitor (page 23, para. 0172). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Starkweather to include alerts to alert a user to a potentially hazardous condition and to include the step of automatically switching the alerts to an audio-off (silenced) mode according the adjusted algorithm, for example during sensed sleeping, as taught by Mensinger so that the user can sleep without unnecessary interruptions.  Mensinger does not explicitly disclose that low-priority alerts are silenced, but does disclose silencing “certain” alerts, and therefore it would have been obvious that low-priority alerts are included in certain alerts because those are the alerts that can be silenced or delayed with the least risk of adverse events.  
Regarding claim 10, Starkweather fails to disclose a handset.  Mensinger teaches that the controller and the motion sensor (auxiliary interface 216: page 10, para. 0081) are included in a handset (smartphone 202: page 9, para. 0070; fig. 2).  This allows the system to leverage smartphone features and consolidate devices that the user requires.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Starkweather to be a handset wherein the motion sensor is set in the handset as taught by Mensinger to leverage the features of a smartphone and consolidate the number of devices that the user requires to manage their diabetes.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Rosinko in view of Budiman as applied to claims 9 above, and further in view Yang (US 2016/0136357).
Claim 12 calls for the patch pump and the continuous glucose sensor to be integrated into a single-needle-integrated artificial pancreas, and both a motion sensor and a processor are set in the single needle integrated artificial pancreas.  Budiman teaches a patch pump as discussed above with regard to claim 9 and further teaches that the components of the artificial pancreas can work together as a single device or as separate physical devices (col. 10, lines 40-42).  Starkweather discloses that the motion sensor is located in the housing with the glucose sensor (col. 16, lines 28-33). Yang teaches a single needle integrated artificial pancreas that includes a pump and a glucose sensor integrated into an artificial pancreas unit, wherein the single needle reduces the chance of infection and is simple to install (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial pancreas taught above to be a single needle integrated artificial pancreas as taught by Yang because Budiman teaches that an integrated system is a known alternative to a system including separate components, and providing an integrated single needle artificial pancreas allows for simple installation and reduces sites for potential infections.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Rosinko in view of Estes et al (US 7,879,026).
Regarding claim 14, Starkweather discloses a method to realize a closed loop control in an artificial pancreas (col. 1, lines 19-23; col. 2, lines 15-21) wherein the artificial pancreas comprises a pump 106 (col. 6, lines 20-21, 28-36), and a glucose monitoring system 102 (col. 5, lines 63-65), comprising sensing an activity level of a patient by at least one motion sensor (col. 16, lines 18-27;), providing signals indicative of the activity level of the patient by the motion sensor to at least one processor (col. 16, lines 24-27; col. 6, lines 11-12: controller includes a programmable processor).  The limitation “under specific attitudes” is interpreted to mean that the signal indicative of the activity level is provided when the patient is in those specific positions.  The motion sensor of Starkweather provides the activity level signal continuously, including times when the user is in the specific positions.  Starkweather further discloses the steps of determining the physical state of the patient according to the activity level via the processor (col. 16, lines 24-27), adjusting a plurality of algorithms via the processor depending partly on the signal from the motion sensor (col. 15, lines 54-57; col. 17, lines 45-55), and sending corresponding instructions based on the adjusted algorithm via the processor for automatic operations of the automatic pancreas (col. 6, lines 29-43; col. 6, lines 20-24: the pump is part of the artificial pancreas).
Claim 14 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 14 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Estes teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin (col. 8, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Estes because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Claim 14 calls for the motion sensor to be set in the patch pump.  Estes further teaches a motion sensor set in the patch pump (col. 2, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the motion sensor in the patch pump as taught by Estes because doing so would be a mere reversal of parts which has been held to be an obvious modification.
Claim 14 calls for a processor set in the CGM, the processor set in the CGM provides control algorithms to a processor in the patch pump. Starkweather teaches a processor set outside of the pump and/or the glucose sensor which communicates with the pump and the sensor. Rosinko teaches that a processor, which receives signals from the sensors located within the pump housing (page 2, para. 0022) which allows the user to operate the pump housing without an external device that could get lost or lose connection to the pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Starkweather to include a processor in the CGM system and a processor in the pump housing to receive the signal as taught by Rosinko to allow the device to operate without a secondary external device thereby ensuring that the user always has control over the pump.
Regarding claim 15, Starkweather in view of Rosinko in view of Estes teaches the method according to claim 14 as describe above. Starkweather further discloses a pump (external infusion pump: col. 5, lines 50-51), and a glucose monitoring system (sensor 102: col. 5, lines 63-65), at least one motion sensor (col. 16, lines 28-36), configured to sense the activity levels of a patient and providing corresponding signals (col. 16, lines 18-22), a processor configured to determine the physical states of the patient, adjust related algorithms and send corresponding instructions based partly on the signals ( col. 15, lines 54-57; col. 6, lines 29-43; col. 6, lines 20-24).
Claim 15 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 15 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Estes teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin (col. 8, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Estes because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Claim 15 calls for the motion sensor to be set in the patch pump.  Estes further teaches a motion sensor set in the patch pump (col. 2, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the motion sensor in the patch pump as taught by Estes because doing so would be a mere reversal of parts which has been held to be an obvious modification.
Claim 15 calls for a processor set in the CGM, the processor set in the CGM provides control algorithms to a processor in the patch pump. Starkweather teaches a processor set outside of the pump and/or the glucose sensor which communicates with the pump and the sensor. Rosinko teaches that a processor, which receives signals from the sensors located within the pump housing (page 2, para. 0022) which allows the user to operate the pump housing without an external device that could get lost or lose connection to the pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Starkweather to include a processor in the CGM system and a processor in the pump housing to receive the signal as taught by Rosinko to allow the device to operate without a secondary external device thereby ensuring that the user always has control over the pump.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of Rosinko in view of Budiman in view of Mensinger.
Regarding claim 16, Starkweather discloses a method to realize a closed loop control in an artificial pancreas (col. 1, lines 19-23; col. 2, lines 15-21) wherein the artificial pancreas comprises a pump 106 (col. 6, lines 20-21, 28-36), and a glucose monitoring system 102 (col. 5, lines 63-65), comprising sensing an activity level of a patient by at least one motion sensor (col. 16, lines 18-27;), providing signals indicative of the activity level of the patient by the motion sensor to at least one processor (col. 16, lines 24-27; col. 6, lines 11-12: controller includes a programmable processor).  The limitation “under specific attitudes” is interpreted to mean that the signal indicative of the activity level is provided when the patient is in those specific positions.  The motion sensor of Starkweather provides the activity level signal continuously, including times when the user is in the specific positions.  Starkweather further discloses the steps of determining the physical state of the patient according to the activity level via the processor (col. 16, lines 24-27), adjusting a plurality of algorithms via the processor depending partly on the signal from the motion sensor (col. 15, lines 54-57; col. 17, lines 45-55), and sending corresponding instructions based on the adjusted algorithm via the processor for automatic operations of the automatic pancreas (col. 6, lines 29-43; col. 6, lines 20-24: the pump is part of the artificial pancreas).
Claim 16 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 16 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Budiman teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin and worn under the clothes (col. 11, lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Budiman because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Claim 16 calls for the motion sensor to be set in the handset.  Starkweather fails to disclose that the controller is a handset, or the location of the motion sensor in the handset.  Mensinger teaches that the controller and the motion sensor (auxiliary interface 216: page 10, para. 0081) are included in a handset (smartphone 202: page 9, para. 0070; fig. 2).  This allows the system to leverage smartphone features and consolidate devices that the user requires.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Starkweather to be a handset wherein the motion sensor is set in the handset as taught by Mensinger to leverage the features of a smartphone and consolidate the number of devices that the user requires to manage their diabetes.
Claim 16 calls for a processor set in the CGM, the processor set in the CGM provides control algorithms to a processor in the patch pump. Starkweather teaches a processor set outside of the pump and/or the glucose sensor which communicates with the pump and the sensor. Rosinko teaches that a processor, which receives signals from the sensors located within the pump housing (page 2, para. 0022) which allows the user to operate the pump housing without an external device that could get lost or lose connection to the pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Starkweather to include a processor in the CGM system and a processor in the pump housing to receive the signal as taught by Rosinko to allow the device to operate without a secondary external device thereby ensuring that the user always has control over the pump.

Regarding claim 17, Starkweather in view of Rosinko in view of Budiman in view of Mensinger teaches the method according to claim 16 as describe above. Starkweather further discloses a pump (external infusion pump: col. 5, lines 50-51), and a glucose monitoring system (sensor 102: col. 5, lines 63-65), at least one motion sensor (col. 16, lines 28-36), configured to sense the activity levels of a patient and providing corresponding signals (col. 16, lines 18-22), a processor configured to determine the physical states of the patient, adjust related algorithms and send corresponding instructions based partly on the signals ( col. 15, lines 54-57; col. 6, lines 29-43; col. 6, lines 20-24).
Claim 17 calls for the glucose monitoring system to be a continuous glucose monitoring system.  Starkweather discloses a glucose monitoring system, but does not specifically disclose that the glucose sensor provides continuous monitoring.  Rosinko teaches an artificial pancreas including a continuous glucose monitor that allows for continuous monitoring of the user’s blood glucose concentration for multiple days from a single minimally invasive entry point (page 1, para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose monitor taught by Starkweather to be a continuous glucose monitor as taught by Rosinko to allow for accurate glucose measurements over a period of days with a single minimally invasive entry point.
Claim 17 further calls for the pump to be a patch pump.  Starkweather discloses an insulin delivery pump, but fails to specify that the pump is a patch pump.  Budiman teaches an insulin delivery pump wherein the pump is a patch pump that can be attached to the user’s skin and worn under the clothes (col. 11, lines 45-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Starkweather to be a patch pump as taught by Budiman because such pumps are suitable for delivering insulin to a patient and can be conveniently worn under the clothes so as to avoid notice.
Claim 17 calls for the motion sensor to be set in the handset.  Starkweather fails to disclose that the controller is a handset, or the location of the motion sensor in the handset.  Mensinger teaches that the controller and the motion sensor (auxiliary interface 216: page 10, para. 0081) are included in a handset (smartphone 202: page 9, para. 0070; fig. 2).  This allows the system to leverage smartphone features and consolidate devices that the user requires.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Starkweather to be a handset wherein the motion sensor is set in the handset as taught by Mensinger to leverage the features of a smartphone and consolidate the number of devices that the user requires to manage their diabetes.
Claim 17 calls for a processor set in the CGM, the processor set in the CGM provides control algorithms to a processor in the patch pump. Starkweather teaches a processor set outside of the pump and/or the glucose sensor which communicates with the pump and the sensor. Rosinko teaches that a processor, which receives signals from the sensors located within the pump housing (page 2, para. 0022) which allows the user to operate the pump housing without an external device that could get lost or lose connection to the pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Starkweather to include a processor in the CGM system and a processor in the pump housing to receive the signal as taught by Rosinko to allow the device to operate without a secondary external device thereby ensuring that the user always has control over the pump.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783